Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is in reply to communication filed on 08/23/2021. Claimed priority is granted from continuation application 13843990, filed 03/15/2013, now U.S. Patent #8751646.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 was filed after the mailing date of the original application field on 08/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu, US 20030158762 A1, in view of Ogilvie, US 20080141315 A1.
Regarding claim 1, Wu teaches the invention substantially as claimed. Wu discloses a method for facilitating provisioning of in-vehicle services through an attendant device, operated by an attendant, that communicates with an in-vehicle computer system of a vehicle or with a user-provided device, wherein the attendant device is provided by the attendant during transit on the vehicle (figs. 2 and 3) , the method being implemented on the attendant device that includes one or more physical processors, the method comprising: facilitating, by the attendant device, one or more communication sessions with the in-vehicle computer system (par. 0054, 0060 and 0061); obtaining, by the attendant device from the in-vehicle computer system via the one or more communication sessions, passenger information relating to one or more passengers of the vehicle and service information relating to one or more services to be provided to the one or more passengers (Abstract, par. 0061); providing, by the attendant device, the passenger information and the service information; and receiving, by the attendant device, an indication that at least one service is in progress or is complete (par. 0084, par. 0057, 0078-0079 “Routine services include many functions. Meals can be ordered through a handheld palm PC. After a meal is served, the flight attendant marks the order as fulfilled, thus reduces the possibility of errors.”). Here the status is updated by the flight attendant. However, Wu does not specifically disclose a user-delivered device as disclosed in the claim. This feature is well-known in the art as evidenced by Ogilvie(User device 102; par. 0052 and disclosure of claim 15). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute this update the user-provided functionality within the system of Wu because the person would have realized that the remaining element would perform the same functions as before and additionally facilitate the passenger to access and order products or services from merchants through the ordering system, using the user interface device 102 (User device 102, fig. 2; par. 0052 and disclosure of claim 15).  See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.  By this rationale, claim 1 is rejected. 

Regarding claims 2-4, 6, 8-13, 16, 17, 19-21, 23-27, 29, and 30, the combination Wu-Ogilvie teaches:
2. The method of claim 1, wherein obtaining the passenger information and the service information further comprise obtaining the passenger information and the service information from the in-vehicle computer system without an Internet connection (Wu, fig. 2).  
3. The method of claim 1, the method further comprising providing, by the attendant device, a communication relating to servicing the one or more passengers to one or more user-provided devices associated with the one or more passengers (User device 102; par. 0052 and disclosure of claim 15).  
4. The method of claim 3, wherein providing the communication to the one or more user- provided devices further comprises providing one or more of emergency information or safety-related instructions to the one or more user-provided devices (Wu, 0057).  

6. The method of claim 1, the method further comprising receiving, by the attendant device, one or more passenger communications from one or more user-provided devices associated with the one or more passengers (Ogilvie, User device 102, fig. 2; par. 0052 and disclosure of claim 15). 

8. The method of claim 1, wherein obtaining the service information further comprises obtaining the service information responsive to one or more accommodation requests initiated by at least one passenger at one or more built-in-vehicle devices (Ogilvie, disclosure of claims 9-13).  
9. The method of claim 1, wherein obtaining the passenger information further comprises obtaining one or more of preference information, history information, or status information associated with the one or more passengers from the in-vehicle computer system (User device 102; par. 0052 and disclosure of claim 15).  
10. The method of claim 1, wherein obtaining the passenger information further comprises obtaining status information associated with at least one passenger, the status information comprising a frequent flyer status associated with the at least one passenger (User device 102; par. 0052 and disclosure of claim 15).    
11. The method of claim 1, wherein obtaining the service information further comprises obtaining one or more accommodation requests initiated by the one or more passengers at the one or more user-provided devices (Ogilvie, disclosure of claims 9-13).   
12. A method for facilitating obtaining of in-vehicle services through a user-provided device that communicates with an in-vehicle computer system of a vehicle or with an attendant device, wherein the user-provided device is provided by a user during transit on the vehicle, the method being implemented on the user-provided device that includes one or more physical processors, the method comprising: facilitating, by the user-provided device, one or more communication sessions with the in-vehicle computer system; providing, by the user-provided device, one or more options relating to in- vehicle services available to the user during transit on the vehicle; determining, by the user-provided device, a selection of at least one option by the user; and providing, by the user-provided device via the one or more communication sessions, the selection of the at least one option to the in-vehicle computer system (See Wu, Abstract, figs. 2-3, par. par. 0054, 0060, 0061; par. 0084, par. 0057,; see also Ogilvie, User device 102, fig. 2; par. 0052 0078-0079 and disclosure of claim 15). The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. 
13. The method of claim 12, wherein providing the selection of the at least one option to the in-vehicle computer system further comprises providing the selection of the at least one option to the in-vehicle computer system without an Internet connection (Wu fig. 2).  

16. The method of claim 12, the method further comprising receiving, by the user-provided device, a communication relating to servicing the user (Ogilvie, User device 102, fig. 2; par. 0052 and disclosure of claim 15). 
17. The method of claim 16, wherein receiving the communication further comprises receiving one or more of emergency information or safety-related instructions (Wu, 0057).   

19. The method of claim 12, the method further comprising providing, by the user- provided device, one or more passenger communications to one or more attendant devices (Ogilvie, User device 102, fig. 2; par. 0052 and disclosure of claim 15). 
20. The method of claim 19, wherein providing the one or more passenger communications further comprises providing one or more of voice communications, video communications, or text communications that are inputted at the user-provided device (Wu, 0057 and Ogilvie 0054).  
21. The method of claim 12, wherein providing the selection of the at least one option to the in-vehicle computer system further comprises providing one or more accommodation requests based on the selection (Ogilvie, disclosure of claims 9-13).  

23. The method of claim 12, the method further comprising facilitating, by the user- provided device, a check-in of the user for transport of the user (Wu, 0008 and figs. 3, fig. 3 and 0053).  
24. A method for facilitating in-vehicle services through an in-vehicle computer system of a vehicle that communicates with a user-provided device or with an attendant device, wherein the user-provided device is provided by a user during transit on the vehicle, and the attendant device is provided by an attendant during transit on the vehicle, the method being implemented on the in-vehicle computer system that includes one or more physical processors, the method comprising: facilitating, by the in-vehicle computer system, one or more communication sessions between one or more attendant devices and one or more user-provided devices; receiving, by the in-vehicle computer system, at least one request from at least one user-provided device. providing, by the in-vehicle computer system, the at least one request to the one or more attendant devices; receiving, by the in-vehicle computer system, acknowledgement information associated with the at least one request from at least one attendant device; and providing, by the in-vehicle computer system, the acknowledgement information to the at least one user-provided device (See Wu, Abstract, figs. 2-3, par. par. 0054, 0060, 0061; par. 0084, par. 0057,; see also Ogilvie, User device 102, fig. 2; par. 0052, 0078-0079 and disclosure of claim 15). The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim.
25. The method of claim 24, the method further comprising providing, by the in-vehicle computer system to the one or more attendant devices, passenger information relating to one or more passengers and service information relating to one or more services to be provided to the one or more passengers.  
26. The method of claim 25, wherein providing the passenger information further comprises providing one or more of preference information, history information, or status information associated with the one or more passengers (Wu, 0039 and 0057).  
27. The method of claim 24, the method further comprising receiving, by the in-vehicle computer system, an indication that at least one service associated with the at least one request is in progress or complete (Ogilvie, 0078-0079).  

29. The method of claim 24, the method further comprising: receiving, by the in-vehicle computer system from the at least one user-provided device, an indication that at least one service associated with the at least one request is complete; and providing, by the in-vehicle computer system to the at least one attendant device, the indication that the at least one service is complete (Ogilvie, 0078-0079).  
30. An attendant device for facilitating the provision of in-vehicle services, wherein the attendant device is operated by an attendant and communicates with an in-vehicle computer system of a vehicle or with a user-provided device, wherein the attendant device is provided by the attendant during transit on the vehicle, the attendant device including one or more physical processors executing one or more computer program modules that cause the attendant device to: facilitate one or more communication sessions with the in-vehicle computer system; obtain, from the in-vehicle computer system via the one or more communication sessions, passenger information relating one or more passengers of the vehicle and service information relating to one or more services to be provided to the one or more passengers; provide the passenger information and the service information; and receive an indication that at least one service is in progress or is complete (See Wu, Abstract, figs. 2-3, par. par. 0054, 0060, 0061; par. 0084, par. 0057,; see also Ogilvie, User device 102, fig. 2; par. 0052 and disclosure of claim 15, 0078-0079). The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8751646 B1, claims 1-20 of US 9203721 B2, claims 1-25 of US 9577907 B2, claims 1-30 of US 9929927 B2, claims 1-30 of US 10616087 B2, and claims 1-18 of US 11102101 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the US patents and the claimed invention disclose  an approach to facilitating in-vehicle services through attendant devices, user-provided devices, and/or an in-vehicle computer system is provided with one or more communication sessions with the in-vehicle computer system may be facilitated by an attendant device. Passenger information relating to one or more passengers of a vehicle and service information relating to one or more services to be provided to the one or more passengers may be obtained by the attendant device from the in-vehicle computer system via the one or more communication sessions. The passenger information and the service information may be provided by the attendant device. An indication that at least one service is in progress or is complete is received by the attendant device. By this rationale. Claims 1-30 are rejected.
 
 
 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459    
September 26, 2022